DETAILED ACTION

This Office action follows the Restriction Requirement filed on 4/30/2021 and is responsive to applicant’s reply filed on 6/9/2021. Claims 1-35 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A embodied by Figures 4-7 in the reply filed on 6/9/2021 is acknowledged.
Claims 11-20 and 22-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/2021.

Information Disclosure Statement
The Information Disclosure Statements filed on 9/4/2020, 11/9/2020 and 4/9/2021 are being considered.

Drawings
The drawings filed on 1/8/2020 are acceptable for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the anti-rebound part restrictedly positioned on the extension member” is indefinite because it is unclear what the claim requires. It is unclear what “restrictedly positioned” requires as claimed. Does restrictively positioned mean fixed in position? See also claims 7 and 10.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Williams (US 20180126877).
Claim 1, Williams provides a child safety seat comprising:

an extension member 122 disposed adjacent to the front end of the seat shell (Figs. 1 and 6), the extension member being slidably connected with the seat shell (via 116; Figs. 1 and 6) and having a forward end (forward end of 122; Figs. 1 and 6), the extension member being slidable relative to the seat shell to increase or reduce a distance between the forward end of the extension member and the front end of the seat shell (Figs. 1 and 6);
an extension locking mechanism (142, 146) operable to lock the extension member with respect to the seat shell (Figs. 1 and 6); and
an anti-rebound part 124 installable on and removable from the extension member (Figs. 1, 6 and 7), the child safety seat being installable on a vehicle seat in a rear facing position with the anti-rebound part restrictedly positioned on the extension member and adjacent to a seatback of the vehicle seat (Figs. 2 and 4).
Claim 2, Williams further provides wherein the extension member has a socket 134, and the anti-rebound part has a tube portion (132, or alternatively 158; Figs. 7 and 8) insertable into the socket (Figs. 7 and 8).
Claim 5, Williams further provides wherein the anti-rebound part has a bend that forms a concavity (Fig. 8), the anti-rebound part being installable on the extension member in a first configuration with the concavity facing rearward relative to the seat shell (note that rearward lacks a point of reference with respect to any other claim element and thus under the broadest reasonable interpretation, the position shown in 
Claim 6, Williams further provides wherein the extension locking mechanism includes a locking part 142 and a release part 160 respectively connected with the extension member (Fig. 8), the locking part being movable to engage with the seat shell (via 116; Figs. 1 and 6) for locking the extension member in position with respect to the seat shell (Figs. 1 and 6), the release part being operable to urge the locking part to disengage from the seat shell for unlocking the extension member ([0031]; Fig. 8).  

Allowable Subject Matter
Claims 3, 4 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-10 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or disclose, alone or in combination all the elements and features of the child safety seat, including, inter alia, the structural elements and features of the anti-rebound locking mechanism as claimed in claim 3, the 
structural elements and features of the socket, the opening and the shutter as claimed in claim 4, the structural elements and features of the extension member as claimed in claim 7, and the position, orientation and arrangement of the seat shell, the extension member, the extension locking mechanism and the anti-rebound part as claimed in claim 8. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635